Citation Nr: 0011860
Decision Date: 05/04/00	Archive Date: 09/08/00

DOCKET NO. 97-27 0851A             DATE MAY 04, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Baltimore, Maryland

THE ISSUES

Entitlement to an increased rating for postoperative residuals of
traumatic arthritis of the left knee, currently evaluated 30
percent disabling.

Entitlement to a rating greater than 30 percent disabling for
postoperative residuals of traumatic arthritis of the right knee.

Entitlement to a rating greater than 20 percent disabling for
arthritis of the right knee with limitation of extension.

Entitlement to a rating greater than 10 percent disabling for
arthritis of the left knee with limitation of extension.

REPRESENTATION 

Appellant represented by: Paralyzed Veterans of America, Inc.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The veteran had active service from January 1967 to October 1969.

This case came before the Board of Veterans' Appeals (Board) on
appeal from a decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Baltimore, Maryland, in February 1997 that
granted service connection for postoperative residuals of traumatic
arthritis of the right knee, assigning a 20 percent rating,
effective November 26, 1996, and denied an evaluation greater than
30 percent for postoperative residuals of traumatic arthritis of
the left knee.

The Board Remanded the case in September 1998 for the RO to conduct
further development of the record and to consider assignment of
separate ratings based on knee impairment, as well as limitation of
motion, for each of the veteran's knee disabilities. Following a VA
compensation examination, the RO granted service connection for
arthritis of each knee with limitation of extension, effective from
November 26, 1996, and assigned 20 percent and 10 percent ratings
for the corresponding right and left knee disabilities and
increased the rating for the previously service-connected right
knee disability to 30 percent disabling, effective from November
26, 1996.

The Board notes that the veteran's representative in April 2000
presented arguments regarding two additional issues, entitlement to
service connection for intervertebral

- 2 -

disc syndrome and entitlement to service connection for
hypertension. Those issues have not been adjudicated by the RO and
so are not before the Board at this time. The representative's
arguments are referred to the RO for appropriate consideration.

FINDINGS OF FACT

1. Postoperative residuals of trauma to the left knee are
manifested by severe instability. No unusual or exceptional
circumstances are shown by the record.

2. Postoperative residuals of trauma to the right knee are
manifested by severe instability. No unusual or exceptional
circumstances are shown by the record.

3. The evidence shows that traumatic arthritis of the right knee
was manifested by limitation of extension to 20 degrees, constant
severe pain, and some functional impairment prior to July 23, 1997.

4. The evidence shows that, beginning July 23, 1997, traumatic
arthritis of the right knee has been manifested by limitation of
extension to not more than 15 degrees, less pain, and less
functional impairment.

5. The evidence shows that traumatic arthritis of the left knee is
manifested by limitation of extension to 15 degrees prior to July
1997, with subsequent limitation to 10 degrees, but gradually
increasing pain and functional impairment.

CONCLUSIONS OF LAW

1. Postoperative residuals of trauma to the left knee, with
instability, are not more than 30 percent disabling. 38 U.S.C.A.
1155, 5107(a) (West 1991); 38 C.F.R. 3.321(b), 4.1, 4.2, 4.7, 4.10,
4.40, 4.45, 4.59, and 4.71a, Code 5257 (1999).

- 3 -

2. Postoperative residuals of trauma to the right knee, with
instability, are not more than 30 percent disabling. 38 U.S.C.A.
1155, 5107(a); 38 C.F.R. 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45,
4.59, and 4.71a, Code 5257.

3. Traumatic arthritis of the right knee was 30 percent disabling
and no more prior to July 23, 1997, and 20 percent disabling and no
more, effective from July 23, 1997. 38 U.S.C.A. 1155, 5107(a); 38
C.F.R. 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a,
Code 5261 (1999).

4. Traumatic arthritis of the left knee is 20 percent disabling and
no more. 38 U.S.C.A. 1155, 5107(a); 38 C.F.R. 3.321(b), 4.1, 4.2,
4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a, Code 5261.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records are silent concerning any complaints or
abnormal clinical findings concerning the right knee. Medical
records developed during service do show trauma to the veteran's
left knee in 1968. Service connection for residuals of a left knee
injury was established in 1970 and a noncompensable rating was
assigned.

The medical records that have been developed since service
generally indicate increasing left knee impairment over the years,
with treatment that included surgery. Private treatment records and
VA compensation examination reports from 1970 through 1990 are
devoid of complaints by the veteran or abnormal clinical findings
concerning his right knee, except for one notation that he was
unable to flex or squat with the right knee.

4 -

During VA compensation examinations in May 1988 and March 1990 the
veteran's complaints and the clinical findings were primarily
related to the left knee. No pertinent findings were reported
concerning his right knee.

The veteran's private physician's letters and treatment records
reflect treatment of his right knee, including arthroscopic surgery
in April 1995 and in January, February, and March 1996. On
evaluation in August 1996, right knee range of motion was noted to
be between 8 degrees and 104 degrees, with significant
patellofemoral crepitus; quadriceps strength had reportedly
improved.

A VA orthopedic compensation examination was conducted in December
1996. The examiner indicated that the veteran reported having
difficulty walking and that he walked with a limp, with the
assistance of a cane. On examination of the right knee, there was
a 7-inch anterior and lateral scar and numerous small scars from
arthroscopic procedures. Flexion was possible to 100 degrees, with
obvious patellar grinding, and extension was limited to 20 degrees.
The examiner commented that the veteran wore an open patellar
elastic brace about his right knee. Examination of the left knee
revealed flexion to 130 degrees and limitation of extension to 15
degrees, with obvious crepitus and grinding.

In a letter dated in February 1997, the veteran's private physician
noted the veteran's description of his right knee as always
painful, although sometimes not as severely as others. The knee
would pop and snap and get extremely tight, and would feel as if
something were loose in the right knee. The examiner reported
generalized synovitis in the right knee. Range of right knee motion
was described as good, with medial and lateral joint line
tenderness.

A rating decision in February 1997 granted service connection for
postoperative residuals of traumatic arthritis of the right knee
and assigned a 20 percent evaluation.

The veteran's private physician wrote in July 1997 that, although
the veteran had experienced intense, severe pain in his right knee
prior to the January 1996 surgery,

5 -

the pain had become "less acute but [there was] still considerable
aching and discomfort." He reportedly had pain on walking more than
one block. The examiner commented that the veteran's right knee was
more symptomatic than his left knee. Range of motion of the right
knee was reported as 10-90 degrees and for the left knee as 15-90
degrees. There was 6 degrees of valgus deformity in the right knee,
with decreased medial joint space.

A personal hearing was conducted at the RO before a hearing officer
in October 1997. The veteran testified that on cold, damp mornings
it was virtually impossible for him to move around because of his
knees. He indicated that his knees would snap occasionally and
become unstable, particularly when he walked on an uneven surface,
and that he had severe shooting pain in the knees when that
happened. He stated that the pain would be so bad that he could not
stand and that several times he had actually fallen because the
pain was so bad. The veteran reported that his knees would swell
and that he could not climb steps and could not even bend his knees
enough to get into the bathtub or tie his shoes. He pointed to the
numerous surgeries that he had had on his knees and the documented
limitation of range of motion of his knees as evidence of the
severity of the disabilities.

A VA compensation examination was conducted in November 1997. The
veteran reported to the examiner his inability to walk on uneven
surfaces and to climb stairs and noted the swelling and joint pain
that necessitated his using a cane at all times and an elastic
brace for his right knee. The veteran stated that when he had
flare- ups and swelling of his knees, he could not work. On
examination, there was significant crepitus in both knees, worse in
the left knee. There was no evidence of effusion in either knee and
there was no ligamentous instability. Flexion of the right knee was
possible to 75 degrees, with extension to -10 degrees. The veteran
was able to flex his left knee to 90 degrees, with -10 degrees of
hyperextension. Knee x-rays from December 1996 reportedly showed
narrowing of the right medial joint space and widening of the right
lateral joint space. There was significant left knee osteophyte
formation and spurring and mild narrowing of that joint space. It
was the examiner's clinical impression that there was moderately
severe degenerative joint disease of both knees that appeared to
hamper the veteran's usual

- 6 -

daily activities, as well as necessitate significant life-style
modifications in the work-place.

Another VA orthopedic examination was conducted in May 1999. At
that time, the veteran reported having constant pain and swelling
in his knees, particularly on prolonged standing, relieved by rest
and Motrin. He indicated that he had been forced to avoid all but
sedentary activity. Examination revealed a well-healed 7-inch scar
and three additional arthroscopic scars about each knee. Both knees
showed bony deformities and were moderately diffusely swollen and
tender. There was no heat or erythema. Neither was there any
subluxation or contracture. However, there was moderate laxity of
both knees both medially and laterally. McMurray's sign, anterior
drawer sign, and patellar grinding were all positive bilaterally.
Range of motion of the right knee was possible from 15-110 degrees.
Motion of the left knee was possible from 10- 115 degrees. The
examiner indicated that the veteran arose and stood slowly. He used
a cane, which he required for walking any distance. His gait showed
a mild to moderate bilateral limp. The veteran was unable to walk
on his heels and toes and could not hop or squat. The examiner
commented that both knees exhibited moderate weakened movement,
excess fatigability, and incoordination. He stated that pain that
was constant became more severe on activity and increased [sic] the
flexion by another 10 degrees.

By a supplemental statement of the case in June 1999, the RO
increased the rating for the right knee disability, based on
instability, to 30 percent disabling, and assigned a separate 20
percent rating for the right knee and a separate 10 percent rating
for the left knee, each based on limitation of motion. Each of
those ratings was made effective from November 1996.

In March 2000, the Board received notice of the veteran's
appointment of Paralyzed Veterans of America, Inc., as his
accredited representative and some additional medical evidence,,
with waiver of initial consideration of that evidence by the RO.
The appointment and evidence were received at the Board within the
time period allowed following transfer of the veteran's records to
the Board and so were

- 7 -

accepted in conjunction with the current appeal. The file was
subsequently referred to the veteran's representative in
Washington, DC, who provided additional argument in support of his
appeal.

The additional medical evidence included an August 1999 letter from
a private physician that reported on the physician's recent
evaluation of the veteran's knee arthritis. It was noted that
current x-rays showed 5 degrees of valgus angulation of the right
knee, with moderate to severe osteoarthritis. X-rays of the left
knee revealed 0 degrees of angulation, with moderate to severe
osteoarthritis. The examiner stated that bilateral knee injections
were planned and that, if there wasn't significant improvement over
the next 6-12 months, total knee replacement may be indicated. In
October 1999 the same physician wrote that the veteran had severe,
debilitating pain that prevented sleep. The veteran reported that
he had to get up several times each night because of his knees,
despite being faithful to a home exercise program and regular use
of antiinflammatory medications. The examiner commented that the
veteran had "severe, unremitting and debilitating pain."

Analysis

At the outset, the Board notes that the RO's characterization of
the veteran's various knee disabilities is at best confusing. The
separate ratings that were assigned following the Board's September
1998 Remand recognize that both of the veteran's knees exhibit
manifestations of both limitation of motion and instability due to
the service-connected residuals of in-service trauma. While the
knee disabilities were characterized as due to residuals of
traumatic arthritis, the ligamentous instability of each knee is
most likely not due to resultant arthritis, but rather to the
initial trauma itself. The distinction as to the precise
manifestations that comprise each separately rated disability is
important, because those manifestations-and therefore each
disability-are evaluated differently. Accordingly, the Board
believes that it is appropriate to clarify and recharacterize the
veteran's service-connected knee disabilities as follows:

8 -

1. Postoperative residuals of trauma to the left knee, with
instability, currently rated 30 percent disabling.

2. Postoperative residuals of trauma to the right knee, with
instability,, currently rated 30 percent disabling.

3. Traumatic arthritis of the right knee, with limitation of
motion, currently rated 20 percent disabling.

4. Traumatic arthritis of the left knee, with limitation of motion,
currently rated 10 percent disabling.

In general, an allegation of more severe disability is sufficient
to establish a well- grounded claim seeking a higher rating. Drosky
v. Brown, 10 Vet. App. 251 (1997). The Board finds that the
veteran's claims are well grounded. In addition, there is no
indication that there are additional, unsecured records that would
be helpful in this case. Therefore, the Board has no further duty
to assist the veteran in developing his claims. 38 U.S.C.A.
5107(b).

Disability evaluations are assigned by applying a schedule of
ratings which represent, as far as can practicably be determined,
the average impairment of earning capacity. 38 U.S.C.A. 1155; 38
C.F.R. 4.1. Such evaluations involve consideration of the level of
impairment of the veteran's ability to engage in ordinary
activities, to include employment, as well as an assessment of the
effect of pain on those activities. 38 C.F.R. 4.10, 4.40, 4.45,
4.59. Where there is a question as to which of two evaluations
should be applied, the higher evaluation will be assigned if the
disability picture more nearly approximates the criteria required
for that rating; otherwise, the lower rating will be assigned. 38
C.F.R. 4.7 (1999). In evaluating the veteran's claims, all
regulations which are potentially applicable through assertions and
issues raised in the record have been considered, as required by
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

- 9 -

Left knee

Although regulations require that, in evaluating a given
disability, that disability be viewed in relation to its whole
recorded history, 38 C.F.R.  4.1, 4.2, the present level of
disability is of primary concern. Francisco v. Brown, 7 Vet. App.
55 (1994).

Postoperative residuals of trauma to the left knee, with
instability

With recurrent subluxation or lateral instability of the knee, a 30
percent evaluation is warranted for severe impairment, a 20 percent
rating is to be assigned if the impairment is moderate, and a 10
percent evaluation is appropriate if the impairment is slight. Code
5257.

Treatment records dated in 1996, following several arthroscopic
procedures on the right knee in 1995 and 1996, note that the
veteran had difficulty walking, requiring a cane for assistance. A
July 1997 report indicated that the veteran had pain on walking
more than one block, although his left knee was less symptomatic
than the right. In November 1997 the veteran reported that he was
unable to walk on uneven surfaces or to climb stairs and had
swelling and joint pain requiring him to use a cane at all times.
He indicated that when he had flare-ups or swelling, he couldn't
work. He has not, however, furnished any documentation of time off
from work at such times. The examiner at that time found no
evidence of effusion and no ligamentous instability. He commented,
however, that the moderately severe degenerative joint disease of
both knees hampered the veteran's usual daily activities and
required significant life-style modifications in the work-place.

On evaluation in May 1999 the veteran reported that he had been
forced to avoid all but sedentary activity. The left knee was
moderately swollen and tender. The examiner noted no subluxation or
contracture, but there was moderate laxity, both medially and
laterally. The veteran arose and stood slowly and had a mild to
moderate limp. That examiner commented that the left knee exhibited
moderate weakened movement, excess fatigability, and
incoordination. A private physician

- 10-

wrote in October 1999 that the veteran had severe, debilitating
pain that prevented sleep.

At his personal hearing, the veteran testified that his knee would
occasionally snap and become unstable, particularly when walking on
uneven surfaces, sometimes causing him to fall because of the
resulting pain. He also reported an inability to climb stairs.

The Board notes that the 30 percent rating currently in effect for
this disability is the maximum rating available under the only
pertinent diagnostic code, reflecting severe impairment due to
instability. A higher schedular rating, therefore, cannot be
assigned for this disability.

The veteran's comments to recent examiners and his hearing
testimony, however, raise the question of assignment of an
extraschedular rating. In exceptional cases where evaluations
provided by the rating schedule are found to be inadequate, an
extraschedular evaluation may be assigned which is commensurate
with the veteran's average earning capacity impairment due to the
service-connected disorder. 38 C.F.R. 3.321(b).

Nevertheless, the Board believes that the regular schedular
standards applied in the current case adequately describe and
provide for the veteran's disability level due to instability of
the left knee. There is no evidence that the veteran has recently
been hospitalized for treatment of instability of the left knee.
Neither does the record document marked interference with
employment specifically due to instability, despite his testimony
that he is unable to work during flare-ups. He has submitted no
evidence of excessive time off from work   due to left knee
instability or of concessions made by his employer because of this
disability. There simply is no evidence of any unusual or
exceptional circumstances that would take the veteran's case
outside the norm so as to warrant an extraschedular rating for this
disability.

Accordingly, the Board concludes that a higher rating for
instability of the left knee is not warranted on any basis.

Traumatic arthritis of the left knee, with limitation of motion

A 20 percent evaluation may be assigned for limitation of flexion
of the leg to 30 degrees. Limitation to 45 degrees warrants a 10
percent rating. A noncompensable evaluation is to be assigned for
limitation of flexion to 60 degrees or more. Code 5260.

For limitation of extension to 20 degrees, a 30 percent evaluation
is to be assigned. If the limitation is to 15 degrees, a 20 percent
rating is appropriate. Limitation to 10 degrees warrants a 10
percent evaluation. A noncompensable rating is to be assigned where
the limitation of extension is to 5 degrees or less. Code 5261.

Since 1996, reported left knee flexion has varied on VA and private
examinations between 90 degrees and 130 degrees. Such findings do
not meet the criteria for a compensable evaluation under Code 5260.

Limitation of extension, however, is clearly more disabling for the
veteran. Extension of the left knee was possible to 15 degrees in
December 1996 and July 1997 and to 10 degrees in November 1997 and
May 1999. Examiners have also noted the veteran's report of
constant knee pain and additional pain at the limits of range of
motion and on walking more than one block. He is unable to climb
steps and tie his shoes due to limited knee motion. Examiners have
reported that he is also unable to hop or squat and, most recently,
that the knee exhibits moderate weakened movement, excess
fatigability, and incoordination.

Considering just the criteria of Code 526 1, some of the recent
range of motion data support a 10 percent rating and some data are
commensurate with a 20 percent rating. Thus, the clinical evidence
does not strictly support a finding that the range of motion
findings more nearly approximate the criteria for the higher
rating.

Nevertheless, considering the provisions of 4.40, 4.45, and 4.59
(in conjunction with the holding of the United States Court of
Appeals for Veterans Claims (Court)

12 -                                                              
   
in DeLuca v. Brown, 8 Vet. App. 202 (1995)) and the veteran's and
physicians' comments on his functional impairment, as well as the
principle of affording the veteran the benefit of the doubt, 38
U.S.C.A. 5107(b), the Board finds that the preponderance of the
evidence favors an increase in the evaluation for the left knee
disability, based on limitation of motion, to 20 percent disabling.
However, the criteria for a rating in excess of 20 percent under
any applicable diagnostic code are not met.

The Board believes that the regular schedular standards applied in
the current case adequately describe and provide for the veteran's
disability level. There simply is no evidence of any unusual or
exceptional circumstances that would take the veteran's case
outside the norm so as to warrant an extraschedular rating for this
disability. 38 C.F.R. 3.321(b).

Right knee

The Board notes that the current appeal as to the right knee
disabilities arose from the ratings assigned following the initial
grant of service connection for those disabilities. In Fenderson v.
West, 12 Vet. App. 119 (1999), the Court noted the distinction
between a claim for an increased rating for a service-connected
disability and an appeal from the initial rating assigned for a
disability upon service connection. In this case, the RO initially
assigned a 20 percent rating for the right knee disability
(instability), but later increased that rating to 30 percent
disabling. In addition, a separate 20 percent rating was assigned
in June 1999, based on limitation of motion, effective from the
date of service connection. The Board, therefore, will consider the
proper rating for each of the right knee disabilities from the date
service connection was established.

Postoperative residuals of trauma to the right knee, with
instability

The record shows that the veteran underwent arthroscopic surgery on
his right knee in April 1995, and January, February, and March
1996, including surgery to repair tom ligaments. On examination in
December 1996, the veteran reported that he had

- 13 -

difficulty walking. The examiner noted that he used a cane and wore
an open patellar elastic brace about his right knee. In July 1997,
the veteran stated that his right knee pain had become less acute
than before his January 1996 surgery, but he indicated that he
still had considerable aching and discomfort.

The November 1997 examiner noted the veteran's report that he was
unable to walk on uneven surfaces or to climb stairs and that when
he would have flare-ups and swelling of his knees, he couldn"t
work. That examiner's impression was that the veteran had
moderately severe degenerative joint disease that appeared to
hamper his usual daily activities, as well as produce significant
life-style modifications in the work place. He further commented
that there was no subluxation, but there was moderate laxity, both
medially and laterally. The veteran was noted to rise and stand
slowly and the knee exhibited moderate weakened movement, excess
fatigability, and incoordination. As noted previously, the veteran
testified at his hearing that his knee would occasionally snap and
become unstable, particularly when walking on uneven ground,
producing severe pain. He also testified that his knee would swell
and that he could not climb stairs or get into the bathtub or tie
his shoes.

The Board notes that a 30 percent rating is currently in effect for
this disability- and has been in effect since the effective date
for the grant of service connection- and that that is the maximum
schedular rating available under Code 5257, the only code
applicable to evaluating knee instability.

While the veteran did undergo arthroscopic surgery on his right
knee in 1995 and 1996, he has had no further hospitalization or
surgery on that knee for instability since that time. Further, the
record does not document marked interference with employment due to
instability, despite the veteran's hearing testimony that he is
unable to work during flare-ups. He has submitted no evidence of
excessive time off from work due to the disability or of
concessions made by his employer because of his left knee
instability. There simply is no evidence of any unusual or
exceptional circumstances that would take the veteran's case
outside the norm so as to warrant an extraschedular rating for this
disability.

- 14 -

Therefore, the Board concludes that a rating greater than the
currently assigned 30 percent evaluation is not warranted.

o Traumatic arthritis of the right knee, with limitation of motion

Initially, the Board notes that a 20 percent rating for right knee
arthritis has been assigned, effective from the date service
connection was established for the disability in November 1996.

Next, the Board notes that flexion of the right knee has reportedly
ranged from 75 degrees to 110 degrees on examinations since 1996.
None of those findings meets the criteria for a compensable
evaluation based on limitation of flexion for the veteran's right
knee. Code 5260.

The record shows that in December 1996 the veteran was experiencing
considerable pain and limitation of his right knee. On evaluation
in July 1997, however, he reported that his symptoms had decreased
somewhat. That the veteran had greater impairment in his right knee
prior to the July 1997 examination than he had subsequently is
supported by the objective findings of reported range of extension
of the right knee in December 1996 and July 1997. A VA examiner
noted that right knee extension was limited to 20 degrees short of
full extension in December 1996. In July 1997, however, the veteran
was able to extend his right knee to 10 degrees, although he still
reported significant pain. Ten degree limitation of extension was
also reported in November 1997. On examination in May 1999,
extension was possible to 15 degrees.

Accordingly, the Board has considered the above clinical data, as
well as the right knee symptomatology that has been reported by the
veteran since December 1996 and the recent examiner's statements
regarding overall functional impairment due to the veteran's knees,
in light of the provisions of 4.40, 4.45, and 4.59. The Board has
also given consideration to the Court's holding in DeLuca. In view
of all of the evidence and the above considerations, and affording
the veteran the benefit of the

15 -

doubt pursuant to 38 U.S.C.A. 5107(b), the Board finds that the
record reflects a degree of impairment that more nearly
approximates the criteria for a 30 percent rating for traumatic
arthritis of the right knee under Code 5261 prior to July 1997. 38
C.F.R. 4.7. effective from the date of the July 1997 examination by
a private physician, the evidence shows that the manifestations of
the veteran's right knee arthritis had improved so as to warrant
not more than a 20 percent evaluation under Code 5261. The greater
weight of the evidence reflects less severe impairment since July
1997 and indicates that a rating in excess of 20 percent is not
appropriate since that examination. Fenderson v. West, 12 Vet. App.
119 (1999).

The Board believes that the regular schedular standards applied in
the current case adequately describe and provide for the veteran's
disability level. There simply is no evidence of any unusual or
exceptional circumstances that would take the veteran's case
outside the norm so as to warrant an extraschedular rating for this
disability. 38 C.F.R. 3.321(b).

Therefore, the Board concludes that a staged rating of 30 percent
disabling and no more should be assigned for right knee arthritis
prior to July 23, 1997. Effective from July 23, 1997, a 20 percent
rating and no more is warranted for the disability.

ORDER

An increased rating for postoperative residuals of traumatic
arthritis of the left knee, currently evaluated 30 percent
disabling, is denied.

A rating greater than 30 percent disabling for postoperative
residuals of traumatic arthritis of the right knee is denied.

A staged rating of 30 percent disabling is assigned for arthritis
of the right knee with limitation of extension, effective prior to
July 23, 1997, with a 20 percent rating thereafter, subject to the
regulations governing the award of monetary benefits.

- 16 -

A 20 percent rating for arthritis of the left knee with limitation
of extension is assigned, subject to the regulations governing the
award of monetary benefits.

C.W. Symanski 
Member, Board of Veterans' Appeals



- 17 - 



